Citation Nr: 1008670	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for right knee strain, on a 
direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from May to September 
1975, and from January 1978 to March 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision in which the RO denied 
the Veteran's petition to reopen a claim, characterized as a 
claim for service connection for a right leg disability, to 
include right knee, on a direct basis or as secondary to a 
service-connected right foot disability, as well as his claim 
for a rating in excess of 10 percent for a deformity of the 
second toe of the right foot.  The Veteran filed a notice of 
disagreement (NOD) in May 2006, and the RO issued a statement 
of the case (SOC) in October 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month in October 2006.

In March 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In August 2007, the Board denied the Veteran's petition to 
reopen the claim for service connection for a right leg 
disability as secondary to the service-connected foot 
disability and remanded the matter of service connection for 
a right leg disability on a direct basis to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and adjudication.  The Board also 
remanded the claim for a higher rating for the right second 
toe deformity for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in the September 2008 
supplemental SOC (SSOC)), and returned the appeal to the 
Board for further appellate consideration.  

In February 2009, the Board denied the claim for a rating in 
excess of 10 percent for the Veteran's right second toe 
disability and remanded the claim for service connection for 
a right leg/knee disability on a direct basis to the RO, via 
the AMC, for additional development.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
(as reflected in the December 2009 SSOC), and returned the 
appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.

2.  No right knee injury or disability was shown during 
service, and the only medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current right knee strain and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for right knee strain, on 
a direct basis,  are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2005 pre-rating letter and a March 
2009 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 in effect prior to May 30, 
2008).  The March 2009 letter, along with October and 
December 2006 letters, provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Hence, these letters meet Peligrini's and Dingess/Hartman's 
content of notice requirements.  

The October 2005 rating decision reflects the RO's initial 
adjudication of the claim.  After issuance of the October and 
December 2006 and March 2009 letters, and opportunity for the 
Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned letters.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), VA outpatient 
treatment records, and the report of an October 2009 VA 
examination.  Also of record and considered in connection 
with the appeal are the transcript of the March 2007 Board 
hearing, and various written statements provided by the 
Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for right knee strain is warranted.  The record reflects 
that, pursuant to the remand, the AMC requested a search for 
the report of an orthopedic consultation that was conducted 
at the United States (U.S.) Walson Army Hospital at Fort Dix 
(as noted in the report of the Veteran's January 1978 
entrance examination).  A May 2009 response reflects that the 
records were searched, but no clinical records were located 
for the Veteran.  Therefore, the Board finds that the AMC has 
complied with the remand instructions to the extent possible, 
and that no further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
there is no evidence of a medical nexus with military 
service.

The Veteran's STRs include a January 1978 report of medical 
examination given prior to the Veteran's second period of 
military service, which reflects that he had a history of 
knee surgery.  It was noted that he had been referred to the 
U.S. Walson Army Hospital at Fort Dix for an orthopedic 
consultation and that the knee was asymptomatic for duty.  It 
was not noted which knee was affected, and, unfortunately, an 
actual copy of the orthopedic consultation is not of record.  
The January 1979 report of medical examination given two 
months prior to the Veteran's separation from service 
reflects that his lower extremities were normal.  On the 
January 1979 report of medical history, the Veteran 
complained of cramps in his legs and 'trick' or locked knee.  
It was noted that he had a cast on the right foot with a pin 
in place, but did not have any other significant history.

The first documented evidence of a knee problem is reflected 
in a March 2005 VA outpatient treatment record.  It was noted 
that the Veteran was involved in an accident at work in 
September 2004 in which a steel beam fell on his left 
shoulder, neck, and lower back.  Although unclear if he had 
knee problems related to this accident, it was noted that the 
right knee was "coming along good."  He later underwent 
physical therapy for both knees in 2005.  In August 2005, it 
was noted that he presented with bilateral knee pain, right 
worse than left, and the assessment was chondromalacia 
patella.  A November 2005 VA record notes that September 2005 
X-rays of the knees were normal and that the physical 
therapist had diagnosed the Veteran with chondromalacia 
patellae.  

A December 2006 VA outpatient treatment record notes the 
Veteran's complaints of right knee pain.  There was no 
tenderness or effusion and range of motion was to 135 degrees 
of flexion.  Subsequent records note a history of right knee 
pain diagnosed as chondromalacia patellae, which improved 
after physical therapy.

The report of the October 2009 VA examination reflects the 
Veteran's complaints of moderate, constant right knee pain.  
He reported that he injured his right knee when he fell off a 
military vehicle in December 1978.  He also said that his 
right knee had worsened since he was discharged from military 
service.  On physical examination, there was evidence of 
moderate pain and limitation of motion.  There was no 
evidence of instability.  The examiner diagnosed right knee 
strain with range of motion abnormality.  The examiner 
further opined that the Veteran's current right knee 
disability was "not caused by or a result of" military 
service.  The examiner based his opinion on a review of the 
claims file, and the Veteran's January 1979 discharge 
examination, which showed no abnormalities of the lower 
extremities.  

At the outset, the Board notes that it has carefully 
considered the statements of the Veteran indicating that he 
injured his right knee during service.  The Board notes that 
a layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The Veteran is also competent to 
testify about observable symptoms or injury residuals, such 
as pain or swelling.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is 
also competent to report a continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).   

While the Veteran is certainly competent to assert that he 
injured his right knee falling off a military vehicle, in 
this case, the Board finds that these statements are 
inconsistent with both contemporaneous medical records and 
his own previously-reported medical history.  In this regard, 
his STRs are unremarkable for any report of a right knee 
injury despite extensive complaints and treatment related to 
his right foot and toes.  Although on his January 1979 report 
of medical history, the Veteran noted a history of "trick" 
or locked knee, the examining nurse or physician only noted a 
right foot cast with no other significant problems, and the 
January 1979 report of discharge examination reflects that 
the Veteran's lower extremities were normal.  

Moreover, when the Veteran filed his original claim for 
benefits in August 1979, he only mentioned his right foot.  
He also made no reference to any right knee injury or other 
problems when he filed claims in October 1981, October 1982, 
September 1990, and November 1990, nor during the November 
1981 and December 1982 VA examinations.  Significantly, when 
the Veteran first presented with right knee pain in March 
2005, there was no mention of any injury during military 
service-only a September 2004 accident during civilian 
employment.  One would expect that if the Veteran injured his 
right knee falling off a military vehicle and that he 
continued to have problems with his right knee, he would have 
filed a claim for this disability at the time he filed his 
original claim or soon thereafter.  Here, the Veteran did not 
file a claim for the right knee until July 2005 - over 26 
years after discharge from service.  Moreover, when he filed 
the claim and during the March 2007 Board hearing, he said he 
believed that the right leg/knee problems were related to his 
service-connected right foot disability-he made absolutely 
no mention of an injury falling off a military vehicle.  For 
these reasons, the Board finds that the Veteran's current 
assertions that he injured his right knee during military 
service lack credibility.  

The Board also points out that, even if the Veteran 
assertions of in-service right knee injury were accepted as 
credible, the record would still provide no basis for 
allowance of the claim.  The Veteran was not diagnosed with a 
right knee disability until March 2005.   The Board notes 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Further, the only competent medical opinion evidence to 
address the etiology of the Veteran's right knee disability 
weighs against the claim.  In this regard, the October 2009 
VA examiner opined that the right knee disability was not 
caused by or a result of the Veteran's military service.  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion, i.e., 
one that, in fact, supports the claim.  The Board points out 
that the medical records reflecting the Veteran's own 
reported history of the etiology of his right knee disability 
do not, without more, constitute competent medical evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

Finally, as regards any direct assertions by the Veteran or 
his representative that the Veteran's  right knee disability 
is related to service, the Board finds that such assertions 
provide no basis for allowance of the claim.  As indicated 
above, this claim turns on the question of medical etiology 
of the current right knee disability (strain) for which 
service connection is sought-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on such 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for right knee strain, on a direct 
basis, must be denied.  In reaching the conclusion to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee strain, on a direct basis, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


